Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 1 of 28 PageID #: 5




                           EXHIBIT 1
  Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 2 of 28 PageID #: 6
                                                     EFiled: May 17 2021 05:27PM EDT
                                                     Transaction ID 66608188
                                                     Case No. N21C-05-144 DCS
        IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 SERVICEPOWER, INC.,

                      Plaintiff,         C.A. No.

         v.

 SMART MERCHANT, LLC,

                      Defendant.

                                   COMPLAINT

        ServicePower, Inc., by and through its undersigned counsel, states as its

complaint against Smart Merchant, LLC as follows:

                                     The Parties

        1.    ServicePower, Inc. (“ServicePower”) is a Delaware corporation with a

principal place of business at 8180 Greensboro Drive, Suite 600, McLean, VA

22102.

        2.    Smart Merchant, LLC (“Smart Merchant”) is a Maryland limited

liability company with a principal place of business at 440 Placid Street,

Gaithersburg, MD 20878. Smart Merchant represents that it provides merchant

credit and debit card processing, check processing, software and hardware

solutions, and related services (the “Services”).

                                   The Agreement




27123464v.1
  Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 3 of 28 PageID #: 7




        3.    ServicePower and Smart Merchant entered into that certain Preferred

Partner Agreement (the “Agreement”) with an effective date of May 1, 2019 (the

“Effective Date”). A copy of the Agreement is appended hereto as Exhibit A.

        4.    The initial term of the Agreement runs through the third anniversary

of the Effective Date (i.e., until May 1, 2022), and automatically renews on one-

year terms, unless terminated in accordance with the provisions of the Agreement.

See Agreement at para. 1.

        5.    Among other obligations within the Agreement, ServicePower is to

promote and recommend the Services to its contractors and subcontractors

(“Company Partners”), and refer to Smart Merchant as Service Power Pay when

promoting such Services. See Agreement at para. 2.1.

        6.    Among other obligations within the Agreement, Smart Merchant is

obligated to pay fifty percent (50%) of the “Net Profits” received each month by

Smart Merchant for each Company Partner that enters into a merchant agreement.

“Net Profits” means all revenue collected by Smart Merchant attributable to

Company Partners, less “Pass-Through Fees”. “Pass-Through Fees” means

interchange fees, monthly and annual statement fees and PCI non-compliance fees

for failing to complete the annual PCI compliance questionnaire, if applicable,

billed by Smart Merchant through its dba ServicePower Payment. All amounts due

to ServicePower by Smart Merchant shall be paid in arrears within ten (10) days


                                         -2-
27123464v.1
  Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 4 of 28 PageID #: 8




following the date Smart Merchant receives its payment from its payment

processor, together with an accounting in sufficient detail to enable ServicePower

to verify the accuracy and completeness of the report and payment amount. See

Agreement at para. 3.2.

        7.    ServicePower may provide Smart Merchant with written notice of

Smart Merchant’s breach of the Agreement, and terminate the Agreement if Smart

Merchant does not cure the breach within thirty (30) of that written notice. See

Agreement at para. 6.1.

        8.    The Agreement is governed, construed, interpreted and enforced in

accordance with the domestic internal laws of the State of Delaware, without

giving effect to any choice of law or conflict of law provision or rule that would

cause the application of the laws of any other jurisdiction. See Agreement at para.

9.1.



        Smart Merchant’s Pre-Agreement Fraudulent Misrepresentations

        9.    The parties began discussions over the terms and conditions of a

business relationship on or around March 2019.

        10.   Kevin Deegan, President, led the discussions on behalf of Smart

Merchant.




                                         -3-
27123464v.1
  Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 5 of 28 PageID #: 9




        11.   Kevin Deegan represented that Smart Merchant would compensate

ServicePower for payment processing services provided to ServicePower’s

customers referred to utilize Smart Merchant’s services that were to be integrated

with ServicePower’s software platform.

        12.   Kevin Deegan’s representations are imputed to Smart Merchant.

        13.   Kevin Deegan’s representations were designed and intended to induce

ServicePower to provide its customer contacts, information and data to Smart

Merchant.

        14.   Kevin Deegan’s representations were designed and intended to induce

ServicePower into entering the Agreement.

        15.   Kevin Deegan’s representations were false, misleading and intended

to induce ServicePower to rely on such representations.

        16.   Kevin Deegan’s representations were false and misleading because to

date Smart Merchant has not provided any compensation resulting from customer

referrals.

        17.   ServicePower reasonably and justifiably relied upon Smart

Merchant’s false and misleading statements.

        18.   Had Kevin Deegan not made the false and misleading representations,

ServicePower would not have entered into the Agreement and would not have




                                         -4-
27123464v.1
 Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 6 of 28 PageID #: 10




provided ServicePower’s customer contacts, information or data to Smart

Merchant.




                    Smart Merchant Breaches the Agreement

        19.   ServicePower has introduced Company Partners for the Services. For

at least one of the Company Partners introduced by ServicePower to Smart

Merchant for the Services, ServicePower estimates that Smart Merchant has

processed over $12 million in transactions since the Effective Date. Yet, since the

Effective Date, Smart Merchant has paid nothing to ServicePower. Nor has Smart

Merchant provided monthly accountings to ServicePower.

        20.   The Agreement provides that Smart Merchant may deduct from gross

revenue received from Company Partners only those Pass-Through Fees that are

“billed by Smart Merchant through its dba ServicePower Payment.”

        21.   Smart Merchant, upon information and belief, is deducting amounts

beyond the permitted Pass-Through Fees from the gross revenue received from

Company Partners to wrongfully eliminate Net Profits and thereby improperly

eliminate ServicePower’s right to the amounts it is owed under the Agreement.

        22.   Smart Merchant is also wrongfully refusing to provide any monthly

accountings to ServicePower. Smart Merchant is accordingly not providing


                                        -5-
27123464v.1
 Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 7 of 28 PageID #: 11




monthly accountings “in sufficient detail to enable ServicePower to verify the

accuracy and completeness of the report and payment amount” as required by the

Agreement.

        23.   Smart Merchant’s excuse for not providing any accountings to

ServicePower is, upon information and belief, that since there are no Net Profits

there is no reason for an accounting. Smart Merchant’s position defies the plain

language of the Agreement and common sense. The plain basis for the monthly

accounting is to provide ServicePower with the data from which it can verify that

the Net Profit calculation forwarded by Smart Merchant is accurate.



                    ServicePower Terminates the Agreement

        24.   ServicePower delivered a written notice of breach of the Agreement to

Smart Merchant dated April 14, 2021. A copy of the breach notice is appended as

Exhibit B. Pursuant to paragraph 6.1 of the Agreement, Smart Merchant was

obligated to cure its breach of the Agreement on or before May 14, 2021. Smart

Merchant did not cure its breach of the Agreement by May 14, 2021, or ever.

                                    COUNT I
                               (Breach of Contract)

        25.   ServicePower incorporates the foregoing paragraphs as though fully

set forth herein.



                                         -6-
27123464v.1
 Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 8 of 28 PageID #: 12




        26.   Smart Merchant’s failure to provide monthly accountings to

ServicePower breaches the Agreement.

        27.   Smart Merchant’s improper calculation of Net Profits breaches the

Agreement.

        28.   Smart Merchant’s breach of the Agreement has resulted in damages to

ServicePower to include, without limitation: (i) consequential damages; (ii) special

damages; (iii) attorneys’ fees and costs; and (iv) such other relief as the Court may

deem just and proper.

                                    COUNT II
                              (Declaratory Judgment)

        29.   ServicePower incorporates the foregoing paragraphs as though fully

set forth herein.

        30.   ServicePower seeks a judicial declaration that the Agreement was

terminated effective May 14, 2021.

        31.   The Agreement includes a provision prohibiting ServicePower from

soliciting within two (2) years after termination of the Agreement any Company

Partner that ServicePower referred to Smart Merchant. See Agreement at para. 2.6.

        32.   ServicePower seeks a judicial declaration that the non-solicitation

provision is unenforceable because of Smart Merchant’s material breaches of the

Agreement and/or Smart Merchant’s fraudulent conduct, and/or as otherwise

provided by applicable Delaware law.

                                          -7-
27123464v.1
 Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 9 of 28 PageID #: 13




                                    COUNT III
                              (Fraudulent Inducement)

        33.   ServicePower incorporates the foregoing paragraphs as though fully

set forth herein.

        34.   Smart Merchant’s pre-Agreement conduct as described herein

fraudulently induced ServicePower to enter the Agreement and provide

ServicePower’s customer contacts, information and data to Smart Merchant.

        35.   As a result of Smart Merchant’s fraudulent conduct, Service Power

has suffered damages to include, without limitation: (i) consequential damages

beyond the indemnification limitations set forth in the Agreement; (ii) special

damages; (iii) punitive damages; (iv) rescissory damages in an amount to return

ServicePower to the same position it held prior to Smart Merchant’s fraud; (v) pre-

and post-judgment interest; (vi) attorneys’ fees and costs; and (vii) such other relief

as the Court may deem just and proper.

                                      COUNT IV
                    (Tortious Interference with Business Relations)

        36.   ServicePower incorporates the foregoing paragraphs as though fully

set forth herein.

        37.   At all times relevant, Smart Merchant was aware of ServicePower’s

relationships with the Company Partners.




                                          -8-
27123464v.1
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 10 of 28 PageID #: 14




        38.      Smart Merchant used deceptive and misleading tactics, as described

herein and to be further proven through trial, to gain access to ServicePower’s

Company Partners.

        39.      As a result of Smart Merchant’s wrongful and improper interference

with ServicePower’s Company Partner relationships, Service Power has suffered

damages to include, without limitation: (i) consequential damages beyond the

indemnification limitations set forth in the Agreement; (ii) special damages; (iii)

punitive damages; (iv) pre- and post-judgment interest; (v) attorneys’ fees and

costs; and (vi) such other relief as the Court may deem just and proper.

                                      COUNT V
                                  (Unjust Enrichment)

        40.      ServicePower incorporates the foregoing paragraphs as though fully

set forth herein.

        41.      Smart Merchant’s wrongful calculation of fees and expenses charged

against Company Partners has resulted in an unjust enrichment of Smart Merchant

and corresponding impoverishment of ServicePower.

        42.      Smart Merchant’s wrongful and improper conduct is without

justification.

        43.      As a result of Smart Merchant’s wrongful and improper conduct,

Service Power has suffered damages to include, without limitation: (i)

consequential damages beyond the indemnification limitations set forth in the

                                           -9-
27123464v.1
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 11 of 28 PageID #: 15




Agreement; (ii) special damages; (iii) punitive damages; (iv) pre- and post-

judgment interest; (v) attorneys’ fees and costs; and (vi) such other relief as the

Court may deem just and proper.

        WHEREFORE, ServicePower, Inc. respectfully requests entry of a

judgment:

        A.    That Smart Merchant, LLC breached the Agreement; and

        B.    That the Agreement was effectively terminated by ServicePower, Inc.

        as of May 14, 2021; and

        C.    That the non-solicitation provision of the Agreement is not

        enforceable against ServicePower, Inc.; and

        D.    That Smart Merchant fraudulently induced ServicePower to enter the

        Agreement and/or to provide Smart Merchant with ServicePower’s customer

        contacts, information and data; and

        E.    That Smart Merchant has interfered with ServicePower’s relationships

        with Company Partners; and

        F.    That Smart Merchant has been unjustly enriched at ServicePower’s

        expense; and

        G.    That Smart Merchant, Inc. must pay damages to ServicePower, Inc. as

        requested herein this Complaint in an amount to be determined; and

        H.    Any other relief the Court deems just and appropriate.


                                         -10-
27123464v.1
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 12 of 28 PageID #: 16




                                   WHITE AND WILLIAMS LLP


                                By:__________________________
                                   MARC S. CASARINO (DE #3613)
                                   KELLY ROWE (DE #6199)
                                   600 N. King Street, Suite 800
                                   Wilmington, DE 19801
                                   Ph: (302) 467-4532
                                   Email: casarinom@whiteandwilliams.com

                                   Attorneys for Plaintiff,
                                   SERVICEPOWER, INC.




                                    -11-
27123464v.1
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 13 of 28 PageID #: 17
                                                EFiled: May 17 2021 05:27PM EDT
                                            EXHIBIT A
                                                Transaction ID 66608188
                                                Case No. N21C-05-144 DCS
                           PREFERRED PARTNER AGREEMENT


        This Preferred Partner Agreement ("Agreement") is effective as of the 1st day of May,
2019 ("Effective Date"), by and between Smart Merchant, LLC a Maryland limited liability
company with offices located at 6700 Alexander Bell, Suite 200, Columbia, MD 21046 (“Smart
Merchant”), and ServicePower, Inc., a Delaware corporation, with offices located at 8180
Greensboro Drive, Suite 600, McLean, VA 22102 (the "Company"). Smart Merchant provides
merchant credit and debit card processing, check processing, software and hardware solutions, and
related services (“Services”). Company desires to utilize Smart Merchant as its preferred provider
for the Services. Therefore, for adequate consideration, the sufficiency of which is acknowledged,
the parties agree as follows:

        1.     Term of Agreement. This Agreement will commence as of the Effective Date and
will continue in full force and effect for a period of three (3) years (the "Initial Term"). This
Agreement will automatically renew for successive terms of one (1) year (each a "Renewal Term"),
unless terminated by either party upon at least sixty (60) days' written notice to the other party
prior to the expiration of the then-current Renewal Term (collectively, the Initial Term and each
Renewal Term, the "Term").

2.             Obligations of Company. During the Term, Company's obligations are as follows:

               2.1   Promotions and Recommendations. On an exclusive basis, Company will
promote and recommend the Services to its contractors and subcontractors (“Company
Partner(s)”). Company shall refer to Smart Merchant as Service Power Pay when promoting the
services.

               2.2    Provision of Referral Information. Company will promptly provide referral
information to Smart Merchant for any Company Partner that indicates an interest in the Services
in the manner reasonably requested by Smart Merchant. The parties shall mutually agree from
time to time upon the type and amount of referral information given by Company to Smart
Merchant, and initially, Company shall deliver to Smart Merchant the name, address, business
phone number, and email address of the Company Partner.

                2.3     Marketing. Company's promotional efforts will be pursuant to specific
terms and procedures as mutually agreed upon by the parties from time to time. Each party will
obtain the prior written approval of the other party for any marketing and promotional materials
that in any way reference the other party, their affiliates or their parents in connection with any
representation, solicitation, advertising or promotion of the Services or the other party. Each party
will correctly identify the owner of the trademarks, service marks, copyrights, patents, and other
intellectual property registrations of the other party and will use such trademarks, service marks,
copyrights, patents, and other intellectual property registrations of the other party only in the
manner approved by the other party. Whatever uses a party makes of the trademarks, service
marks, copyrights, patents, and other intellectual property registrations of the other party, if
permitted as provided above, shall be for the exclusive benefit of the owner of such trademarks,
service marks, copyrights, patents, and other intellectual property registrations. Each party agrees


                                                 1
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 14 of 28 PageID #: 18




to inform the other party immediately of any infringements or other improper action with respect
to such trademarks, service marks, copyrights, patents, and other intellectual property registrations
of the other party of which such party is aware. Upon termination or expiration of this Agreement,
each party agrees to immediately discontinue all uses of the other party's trademarks, service
marks, copyrights, patents, and other intellectual property registrations.

              2.4    Service Notice. Upon learning of any problems that a Company Partner
referred by Company has experienced with the Services, Company will promptly advise Smart
Merchant of such problems.

                2.5     Contact Persons. Company will designate a contact person who will
coordinate the transfer of information between Company and Smart Merchant, and such person
will be available during normal business hours to respond to reasonable inquiries by Smart
Merchant.
                2.6     Non-Solicitation. During the Term of this Agreement and for one (1) year
after termination of this Agreement and/or such merchant agreement, Company shall not (i) solicit
or refer a Company Partner that was referred to Smart Merchant under this Agreement to a third
party that provides services similar to the Services; or (ii) solicit or otherwise cause any Company
Partner to terminate its merchant agreement or receipt of Services from Smart Merchant.

        3.     Obligations of Smart Merchant. During the Term, Smart Merchant's obligations are
as follows:

                3.1     Company Partner Solicitations. Smart Merchant shall market the Services
to Company Partners under the d/b/a Service Power Pay. Upon receipt of the referral information
from Company, Smart Merchant will promptly contact the referred Company Partner via direct
mail, electronic mail, telephone or other means.

                3.2    Compensation. During the Initial Term and each Renewal Term, Company
shall be entitled to 50% of the of the “Net Profits” received each month by Smart Merchant for
each Company Partner that enters into a merchant agreement. “Net Profits” means all revenue
collected by Smart Merchant attributable to Company Partners, less “Pass-through Fees”. “Pass-
through Fees” means interchange fees, monthly and annual statement fees and PCI non-
compliance fees for failing to complete the annual PCI compliance questionnaire, if applicable,
billed by Smart Merchant through its dba ServicePower Payment. Pass-through Feesmay be
modified by Smart Merchant or its payment processor from time to time. Company shall only be
entitled to such amounts if Smart Merchant receives its corresponding payment from its payment
processor. All amounts due to Company shall be paid monthly in arrears within 10 days following
the date Smart Merchant receives its payment from its payment processor, together with an
accounting in sufficient detail to enable Company to verify the accuracy and completeness of the
report and payment amount.

              3.3  Company Partner Agreements for Services. Smart Merchant will assist the
referred Company Partners in selecting the appropriate Services package offered by Smart
Merchant to such Company Partner. Company understands that Smart Merchant will have the



                                                 2
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 15 of 28 PageID #: 19




right, in its sole discretion, to refuse to enter into a merchant agreement with any referred Company
Partner.

              3.4     Smart Merchant Contact Person. Smart Merchant will designate a contact
person who will coordinate the transfer of information between Smart Merchant and Company,
and such person will be available during normal business hours to respond to reasonable inquiries
from Company and the Company Partners.

              3.5    Training. Smart Merchant may train the representatives of Company
regarding the Services and may provide Company with marketing materials, which will be
governed by Section 2.3 above, to effectively initiate contact and promote the Services to
Company Partners.

               3.6    Pricing. Smart Merchant shall provide Company Partner’s preferred pricing
of $0.07-$0.09 per transaction and will provide Company Partner’s preferred pricing and fees for
miscellaneous services in connection with the merchant agreements and Services to referred
Company Partners, pursuant to Smart Merchant's usual and customary qualification and
underwriting requirements.

               3.7     Services and Support. Smart Merchant and its third party providers will
provide all Services to referred Company Partners and will provide all related Company Partner
service and support. Company shall not interfere with, alter or attempt to alter such Company
Partner service and support terms with respect to any Company Partners.

        4.      Company Partner Relationships. Smart Merchant will have full and exclusive
authority to negotiate with each referred Company Partner to establish, modify, terminate or extend
the terms and conditions of any merchant agreement with such Company Partner. Company
understands and agrees that it will in no way be responsible for, have an ownership interest in, or
be a party to any merchant agreement between Smart Merchant (or its third party payment
processor) and any referred Company Partners, and the rights and obligations thereunder may be
modified, terminated or assigned by Smart Merchant, in whole or in part, in its sole discretion,
subject only to specific limitations, if any, established in the applicable merchant agreement.

       5.      Representations and Warranties; Indemnification; and Limits of Liability.

                5.1     Mutual Representations and Warranties. Company and Smart Merchant
each represent and warrant the following: (i) it is a business duly incorporated, validly existing,
and in good standing under the laws of its state of domicile; (ii) it has all requisite power, financial
capacity, and authority to execute, deliver, and perform its obligations under this Agreement; (iii)
this Agreement, when executed and delivered, shall be a valid and binding obligation of it
enforceable in accordance with its terms; (iv) it is duly licensed, authorized, or qualified to do
business and is in good standing in every jurisdiction in which a license, authorization, or
qualification is required for the ownership or leasing of its assets or the transaction of business of
the character transacted by it, except where the failure to be so licensed, authorized, or qualified
would not have a material adverse effect on its ability to fulfill its obligations under this
Agreement; (v) the execution, delivery, and performance of this Agreement has been duly


                                                   3
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 16 of 28 PageID #: 20




authorized by it and this Agreement constitutes the legal, valid, and binding agreement of it and is
enforceable against it in accordance with its terms; (vi) it shall comply with all applicable federal,
state, local, international, or other laws and regulations applicable to the performance by it of its
obligations under this Agreement and shall obtain all applicable permits and licenses required of
it in connection with its obligations under this Agreement; and (vii) there is no outstanding
litigation, arbitrated matter or other dispute to which it is a party which, if decided unfavorably to
it, would reasonably be expected to have a potential or actual material adverse effect on its ability
to fulfill its obligations under this Agreement.

               5.2      Representations and Warranties by Smart Merchant. Smart Merchant
represents and warrants the following: (i) the software used by Smart Merchant to provide the
Services hereunder shall not, to its knowledge, infringe upon any United States or foreign
copyright, patent, trade secret, or other proprietary right, or misappropriate any trade secret, of any
third party, and Smart Merchant further represents and warrants that it has neither assigned nor
otherwise entered into an agreement by which it purports to assign or transfer any right, title, or
interest to any technology or intellectual property right that would conflict with its obligations
under this Agreement; (ii) there are no legal proceedings threatened or pending against Smart
Merchant by other users of the Services based upon problems with the Services or Smart
Merchant's performance; (iii) the Services shall conform to and operate in accordance with the
Services’ documentation; (iv) the Services shall be free of any mechanism which may disable the
Services, and Smart Merchant warrants that no data loss will result from such items if present in
the Services when delivered to Company hereunder; and (v) the Services shall be free of any
harmful or hidden programs or data incorporated therein with malicious or mischievous intent.

                5.3    Indemnification and Limited Liability. Each party shall indemnify, defend,
and hold harmless the other party, its managers, members, directors, officers, employees, agents,
representatives, and affiliates from and against any and all claims, losses, actions, damages,
expenses and all other liabilities, including, without limitation, attorneys' fees, arising out of or
resulting from any action or failure to take action by the other party (or its managers, members,
directors, officers employees, agents, or representatives) with respect to any performance of, or
any failure to perform, the obligations under this Agreement.

                 5.4    Limitations of Liability. Neither party shall be liable for any indirect,
incidental, special, consequential, exemplary or punitive damages, including but not limited to,
damages for loss of profits, goodwill, use, data or other intangible losses (even if advised of the
possibility of these damages), arising hereunder. Except for amounts owed by Smart Merchant to
Company under Section 3.2, under no circumstances will either party’s total liability of all kinds
arising out of or related to this Agreement, regardless of the forum and regardless of whether any
action or claim is based on contract, tort, or otherwise, exceed the greater of $500,000 or the total
amount paid by Smart Merchant to Company during the twelve (12) months preceding the events
giving rise to such claim or damages. Because some states do not allow the exclusion or limitation
of liability for consequential or incidental damages, the above limitation may not apply.




                                                  4
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 17 of 28 PageID #: 21




       6.      Grounds for Termination.

               6.1      Uncured Breach. Either party may terminate this Agreement immediately
upon written notice if the other party has failed to cure any breach of this Agreement within thirty
(30) days following the receipt of written notice of such breach given by the non-breaching party.

               6.2    Fraud, Intentional Misrepresentation, Willful Misconduct. If a party
engages in fraud, intentional misrepresentation or willful misconduct in connection with its
performance or failure to perform under this Agreement, the other party will have the right to
terminate this Agreement immediately upon written notice to the breaching party.

                6.3   Termination for Convenience. Beginning twelve months from the Effective
Date, Company can terminate this Agreement for convenience at any time upon 90 days’ prior
written notice to Smart Merchant.

        7.     Effect of Termination. The following provisions shall apply upon the termination
or expiration of this Agreement:

               7.1     Cessation of Marketing Activities. Company will promptly discontinue its
promotional efforts and recommendation of the Services. Each party shall remove from its
property and immediately discontinue all use, directly or indirectly, of trademarks, service marks,
copyrights, patents, and other intellectual property registrations of the other party.

               7.2    Effect. Upon termination or expiration of this Agreement, all obligations
under this Agreement shall automatically and immediately cease and terminate, except for
obligations accruing prior to the date of the termination or expiration.

        8.      Confidentiality. Each party acknowledges that it may disclose or learn Confidential
Information about the other party and the Company Partners during the Term of this Agreement.
"Confidential Information" will mean all proprietary, secret or confidential information or data
relating to a party and its business operations, including, without limitation, products or services,
clients, Company Partners, or potential Company Partners, pricing information and marketing
plans related to the Services, and the terms of this Agreement. Notwithstanding the foregoing or
anything to the contrary in this Agreement, Confidential Information does not include any of the
following: (a) information that is or subsequently comes within the public domain without any
violation of this Agreement and through no fault of a party, (b) information that is already known
to and possessed by a party provided that such party can deliver to the other party written
documentation that clearly demonstrates prior knowledge and possession, (c) information that is
independently developed by a third party and is disclosed on a non-confidential basis by such third
party, provided that such third party is not subject to any duty of confidentiality with respect to
such information, or (d) information that is lawfully required to be disclosed by law, provided that
the disclosing party shall notify the other party of such disclosure requirement promptly and with
enough time, if possible, for the non-disclosing party to seek protective measures for any
Confidential Information to be disclosed. During the Term and for ten (10) years after the
termination or expiration of this Agreement, each party receiving Confidential Information,
including its employees, agents, and representatives, will: (w) maintain it in confidence and not


                                                 5
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 18 of 28 PageID #: 22




use the Confidential Information for its own benefit or for the benefit of any third party, except to
the extent necessary to carry out the purposes of this Agreement, in which event written
confidentiality restrictions will be imposed upon the party to whom such disclosures are made; (x)
limit access to any Confidential Information to its employees and agents with a need-to-know in
connection with this Agreement; (y) use at least the same degree of care in maintaining its secrecy
as it uses in maintaining the secrecy of its own Confidential Information, but in no event less than
a reasonable degree of care; and (z) return all copies, notes packages, diagrams, computer memory
media and all other materials containing any portion of the Confidential Information to the
disclosing party upon its request.

       9.      General Provisions.

              9.1     Applicable Law. The terms and conditions of this Agreement will be
governed, construed, interpreted and enforced in accordance with the domestic internal laws of the
State of Delaware, without giving effect to any choice of law or conflict of law provision or rule
that would cause the application of the laws of any other jurisdiction.

                9.2     Notices. All communications under this Agreement will be in writing and
will be delivered in person or by mail courier, return receipt requested, addressed to the addresses
specified in the opening paragraph of this Agreement and to the attention of that party’s president.
The parties may, from time to time, designate different persons or addresses to which subsequent
communications will be sent by sending a notice of such designations in accordance with this
Section. Failure to designate different persons or addresses to which subsequent communications
will be sent shall not limit either party’s rights under this Agreement to notify the other party at
any address or location then known to the notifying party.

                 9.3    Severability. The parties believe that every provision of this Agreement is
effective and valid under applicable law, and whenever possible each provision of this Agreement
will be interpreted in such a manner as to be effective and valid. If any provision of this Agreement
is held, in whole or in part, to be invalid, any court or other tribunal adjudicating the rights and
duties of the parties under this Agreement shall alter, modify, or strike portions of the Agreement
so that it will be enforceable to the fullest extent permitted by law and consistent with the intent
and purpose of the parties, and the remainder of such provision and this Agreement will remain in
full force and effect.

                9.4      Binding Effect. This Agreement and each covenant, term and condition will
inure to the benefit of and be binding upon the parties and their respective successors and permitted
assigns.

               9.5    Modification; Waiver. This Agreement cannot be amended, altered or
modified, and no provision of this Agreement may be waived, unless done so in writing, signed
by the party against whom such amendment, alteration, modification or waiver is sought to be
enforced. A waiver by a party of any breach or failure to comply with any provision of this
Agreement by the other party will not be construed as or constitute a continuing waiver of such
provision or a waiver of any other breach of or failure to comply with any other provision of this
Agreement.


                                                 6
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 19 of 28 PageID #: 23




              9.6     Entire Agreement. This Agreement constitutes the entire Agreement by and
between the parties with respect to the subject matter of this Agreement. The provisions of this
Agreement will supersede all contemporaneous oral agreements, communications and
understandings and all prior oral and written communications, agreements and understandings
between the parties with respect to the subject matter of this Agreement.

               9.7     Assignment. Neither this Agreement nor any rights or obligations hereunder
may be assigned or delegated, directly or indirectly, by a party to a third party without the prior
written consent of the other party.

                 9.8     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which shall constitute one
and the same Agreement. To the extent signed and delivered by means of a facsimile machine or
other electronic transmission (including e-mail of a "PDF" signature), this Agreement shall be
treated in all respects and for all purposes as an original agreement and shall be considered to have
the same binding legal effect as if it were the original signed version of this Agreement.

                9.9    Survival. All agreements that by their context are intended to survive the
termination of this Agreement, including but not limited to Sections 2.4, 3.6, 4, 5.3, 5.4, 8 and 9
will survive termination of this Agreement.


Smart Merchant LLC                            ServicePower, Inc.


By: __________________________                By: _________________________
       Kevin Deegan, President                Name: ______________________
                                              Its:__________________________




                                                 7
Case 1:21-cv-00848-LPS DocumentEXHIBIT
                                1-1 Filed
                                       B  06/11/21 Page 20 of 28 PageID #: 24
                                               EFiled: May 17 2021 05:27PM EDT
                                               Transaction ID 66608188
                                               Case No. N21C-05-144 DCS
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 21 of 28 PageID #: 25
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 22 of 28 PageID #: 26
                                                    EFiled: May 17 2021 05:27PM EDT
                                                    Transaction ID 66608188
                                                    Case No. N21C-05-144 DCS
         IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 SERVICEPOWER, INC.,

                     Plaintiff,         C.A. No.

         v.

 SMART MERCHANT, LLC,

                     Defendant.

                                    SUMMONS

TO PLAINTIFF’S COUNSEL:

YOU ARE COMMANDED:

        To summon the above named Defendants so that, within twenty (20) days

after service hereof upon Defendant’s agents, exclusive of the day of service,

Defendant shall serve upon Plaintiff’s attorneys, Marc S. Casarino, Esquire, Counsel

for Plaintiff, at White and Williams LLP, 600 N. King Street, Ste. 800, Wilmington,

Delaware 19801, an Answer to the Complaint.

        To serve upon Defendant’s agents a copy hereof and of the Complaint (and of

the affidavit of demand if any has been filed by Plaintiffs) pursuant to 10 Del. C. §

3104.

Dated:                                 Prothonotary
                                                   Lisa G. Fontello

                                                    ______________________
                                                    Per Deputy



27135575v.1
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 23 of 28 PageID #: 27




TO THE ABOVE NAMED DEFENDANTS:

        In case of your failure, within twenty (20) days after service hereof,

exclusive of the day of service, to serve upon Plaintiff’s attorney named above an

Answer to the Complaint (and, if an affidavit of demand has been filed, an

affidavit of defense), judgment by default will be rendered against you for the

relief demanded in the Complaint (or in the affidavit of demand, if any).

Dated:                                                Prothonotary
                                                      Lisa G. Fontello

                                                      ______________________
                                                      Per Deputy




                                           -2-
27135575v.1
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 24 of 28 PageID #: 28
                                                     EFiled: May 17 2021 05:27PM EDT
                                                     Transaction ID 66608188
                                                     Case No. N21C-05-144 DCS
        IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 SERVICEPOWER, INC.,

                     Plaintiff,          C.A. No.

         v.

 SMART MERCHANT, LLC,

                     Defendant.

                          10 DEL. C. § 3104 PRAECIPE

TO: Clerk, Superior Court
    New Castle County Courthouse
    500 North King Street, Suite 500
    Wilmington, DE 19801

        PLEASE ISSUE SUMMONS and a copy of the Complaint to the Plaintiff’s

counsel of record, commanding Plaintiff’s counsel to summon and direct the below

named Defendant to answer the Complaint by serving the Defendant with the

Summons and a copy of the Complaint at the Defendant’s address in accordance

with 10 Del. C. § 3104:

              Defendant Smart Merchant, LLC, is a foreign business entity doing

              business in the State of Delaware and is subject to service of process

              pursuant to 10 Del. C. § 3104. Defendant Smart Merchant, LLC’s

              address for receipt of process is c/o Kevin Deegan, 6700 Alexander

              Bell Dr., Suite 200, Columbia, MD 21406.




27135739v.1
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 25 of 28 PageID #: 29




Dated: May 17, 2021                WHITE AND WILLIAMS LLP


                                By:__________________________
                                   MARC S. CASARINO (DE #3613)
                                   KELLY ROWE (DE #6199)
                                   600 N. King Street, Suite 800
                                   Wilmington, DE 19801
                                   Ph: (302) 467-4532
                                   Email: casarinom@whiteandwilliams.com
                                   Attorneys for Plaintiff,
                                   SERVICEPOWER, INC.




                                     -2-
27135739v.1
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 26 of 28 PageID #: 30
                                                                    EFiled: May 17 2021 05:27PM EDT
                                                                    Transaction ID 66608188
                                                                    Case No. N21C-05-144 DCS
                                       SUPERIOR COURT
                           CIVIL CASE INFORMATION STATEMENT (CIS)
COUNTY:               N     K     S                CIVIL ACTION NUMBER:
           Caption:

                                                             Civil Case Code:    CDBT
           SERVICEPOWER, INC.,

                                  Plaintiff,

                      v.

           SMART MERCHANT, LLC,                              Civil Case Type:    Breach of Contract
                                                                                        (SEE REVERSE SIDE FOR CODE AND TYPE)
                                  Defendant.
                                                             Name and Status of Party filing document:
                                                             Servicepower, Inc., Plaintiff


                                                             Document Type: (E.G.; COMPLAINT; ANSWER WITH COUNTERCLAIM)
                                                             Complaint

                                                                           JURY DEMAND: YES             NO     X
ATTORNEY NAME(S):                                            IDENTIFY ANY RELATED CASES NOW PENDING IN THE SUPERIOR COURT
                                                             BY CAPTION AND CIVIL ACTION NUMBER INCLUDING JUDGE’S INITIALS:
MARC S. CASARINO
ATTORNEY ID: 3613
KELLY ROWE
ATTORNEY ID: 6199
FIRM NAME:                                                   EXPLAIN THE RELATIONSHIP(S):


WHITE AND WILLIAMS LLP


ADDRESS:

COURTHOUSE SQUARE
600 N. KING STREET, SUITE 800
WILMINGTON, DE 19801

TELEPHONE NUMBER:
302-467-4520                                                 OTHER UNUSUAL ISSUES THAT AFFECT CASE MANAGEMENT:

FAX NUMBER:
302-467-4550


E-MAIL ADDRESS:
CASARINOM@WHITEANDWILLIAMS.COM
ROWEK@WHITEANDWILLIAMS.COM


                                                             (IF ADDITIONAL SPACE IS NEEDED, PLEASE   ATTACH PAGE)

THE PROTHONOTARY WILL NOT PROCESS THE COMPLAINT, ANSWER, OR FIRST RESPONSIVE PLEADING IN THIS MATTER FOR SERVICE UNTIL
THE CASE INFORMATION STATEMENT (CIS) IS FILED. THE FAILURE TO FILE THE CIS AND HAVE THE PLEADING PROCESSED FOR SERVICE MAY
RESULT IN THE DISMISSAL OF THE COMPLAINT OR MAY RESULT IN THE ANSWER OR FIRST RESPONSIVE PLEADING BEING STRICKEN.




27134375v.1
27134375v.1
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 27 of 28 PageID #: 31
                                               EFiled: May 21 2021 09:28AM EDT
                                               Transaction ID 66620800
                                               Case No. N21C-05-144 DCS
Case 1:21-cv-00848-LPS Document 1-1 Filed 06/11/21 Page 28 of 28 PageID #: 32
